Citation Nr: 1420750	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-44 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for loss of teeth #1-21, 28-32.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for loss of teeth #1-21, 28-32 and assigned a noncompensable rating as of the January 22, 2009 date of claim.

The Board notes that although the RO, in an October 2010 statement of the case, adjudicated the issue of whether a timely substantive appeal to the October 15, 2009 statement of the case had been filed with respect to the claim of entitlement to a disability rating in excess of 30 percent for a hiatal hernia with Barrett's esophagus, the Veteran chose not to contest the RO's determination in his November 2010 substantive appeal.  Rather, he included new claims for an increased rating and a separate rating, which are referred below.

The issues of (1) entitlement to a disability rating in excess of 30 percent for a hiatal hernia, and (2) entitlement to a separate rating for Barrett's esophagus as secondary to a hiatal hernia have been raised by the record (see November 2010 VA Form 21-526b) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's loss of teeth #1-21, 28-32 is manifested by the loss of masticatory surface which is restorable by suitable prosthesis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for loss of teeth #1-21, 28-32 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.150, Diagnostic Code 9913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the duty to notify, the issue of entitlement to an initial compensable rating for loss of teeth #1-21, 28-32 arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

Additionally, the June 2012 and September 2009 VA oral/dental examinations are adequate.  In those reports, the VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  As such, the Board finds that the June 2012 and September 2009 VA examination reports are adequate as to the Veteran's dental disability.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends that a compensable rating is warranted for his loss of teeth.

The RO has evaluated the Veteran's loss of teeth #1-21, 28-32 as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9913, as of January 22, 2009-the date of the Veteran's claim for service connection.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial compensable disability evaluation for the Veteran's loss of teeth is not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913.  A noncompensable rating applies where the loss of masticatory surface can be restored by suitable prosthesis.  By contrast, compensable ratings apply where the lost masticatory surface cannot be restored by suitable prosthesis.  Here, the September 2009 VA examiner found that the Veteran had no bone loss of mandible or maxilla.  Likewise, the June 2012 VA examiner found that the Veteran's loss of teeth is not due to loss of substance of the body of the maxilla or mandible.  In summary, the Veteran's loss of teeth can be restored by a suitable prosthesis.  No competent evidence to the contrary is of record.  As such, an initial noncompensable rating for loss of teeth #1-21, 28-32 is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's loss of teeth.  The rating criteria are therefore adequate to evaluate the Veteran's loss of teeth, and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's loss of teeth, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The June 2012 VA examiner's finding that the Veteran's oral or dental condition has no impact on his ability to work contravenes a finding of marked interference with employment, and there is no evidence of frequent periods of hospitalization due to loss of teeth.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The June 2012 VA examiner found that the Veteran's loss of teeth has no impact on his ability to work.  Thus, TDIU is not warranted by the record.


ORDER

An initial compensable rating for loss of teeth is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


